DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 39, 42-45, 47, 51, 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0295497) in view of Rugeland (US 2019/0373647).
Regarding Claim 39 and 53, Kim teaches a method, comprising: 
receiving, by first user equipment, a first message sent by second user equipment, wherein the first message comprises information indicating that the second user equipment supports an evolved user equipment-to-network relay function (¶ [0141], [0165], [0177], see specifically PC5 discovery message), 
the first message is a device-to-device discovery message, or the first message is a radio resource control layer (RRC) message (¶ [0141], [0165], [0177], see specifically PC5 discovery message, note that the first and second, or a third user equipment is technically a network device.)
and 
receiving, by the first user equipment, a second message sent by a network device, wherein the second message comprises information indicating that the network device supports the evolved user equipment-to-network relay function (¶ [0141], [0165], [0177], see specifically PC5 discovery message, note that the first and second, or a third user equipment is technically a network device.), 
or the second message comprises information indicating that a cell in which the network device sends the second message supports the evolved user equipment-to-network relay function.
Kim fails to expliclty teach the relay is based on a Layer 2.

Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to relay at layer 2 in the system of Kim as taught by Rugeland.
The motivation is that 3GPP is the standardizing body, such that if they were to standardize that ProSe Relays are at layer two that an artisan of ordinary skill would do the same as to bring it into standards compliance which increases the industrial applicability. 

Regarding Claim 42, Kim teaches the device-to-device discovery message comprises first indication information; and wherein: the first indication information indicates that the second user equipment supports the evolved user equipment-to-network relay function; or the first indication information indicates that the second user equipment is an evolved user equipment-to-network relay device (¶ [0141], [0165], [0177], see specifically PC5 discovery message, note that the first and second, or a third user equipment is technically a network device.)

Regarding Claim 43,  Kim teaches the device-to-device discovery message comprises second indication information or third indication information; the second indication information indicates that the second user equipment supports a first evolved user equipment-to-network relay function, and the first evolved user equipment-to- network relay function is used to connect the second user equipment to the first user equipment through a sidelink (¶ [0141], [0165], [0177], see specifically PC5 discovery message, note that the first and second, or a third user equipment is technically a network device.); and 
the third indication information indicates that the second user equipment supports a second evolved user equipment-to-network relay function, and the second evolved user equipment-to-network 

Regarding Claim 44,  Kim teaches receiving, by first user equipment, the first message sent by second user equipment comprises: when the first user equipment supports the first evolved user equipment-to-network relay function, receiving, by the first user equipment through the sidelink (¶ [0141], [0165], [0177], see specifically PC5 discovery message, note that the first and second, or a third user equipment is technically a network device.);,
 	the first message sent by the second user equipment; and when the first user equipment supports the second evolved user equipment-to-network relay function, receiving, by the first user equipment using the non-3GPP interface, the first message sent by the second user equipment (¶ [0138], see specifically WLAN direct discovery information.)

Regarding Claim 45, Kim teaches the first user equipment, the first message sent by second user equipment comprises: receiving, by the first user equipment through the sidelink, the first message sent by the second user equipment (¶ [0141], [0165], [0177], see specifically PC5 discovery message, note that the first and second, or a third user equipment is technically a network device.);,

Regarding Claim 47 and 54, Kim teaches the second message comprises first configuration information of the first user equipment and second configuration information of the second user equipment (¶ [0141], [0165], [0177], see specifically PC5 discovery message, note that the first and second, or a third user equipment is technically a network device.)

Regarding Claim 51, Kim teaches the RRC message comprises: related system information of a serving cell in which the second user equipment is located; or fourth indication information, and the fourth indication information indicates that the second user equipment supports the evolved user equipment-to-network relay function (¶ [0141], [0165], [0177], see specifically PC5 discovery message, note that the first and second, or a third user equipment is technically a network device.);,

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0295497) in view of in view of Rugeland (US 2019/0373647) and Kim (US 2017/0164332), hereinafter Ryu after the second named inventor).
Regarding Claim 41, Kim fails to explicitly teach a content type of the device-to-device discovery message is a first preset value, and the device-to-device discovery message is: an evolved user equipment-to-network relay discovery announcement message; or an evolved user equipment-to-network relay discovery response message.
Ryu from the same or similar field of endeavor a content type of the device-to-device discovery message is a first preset value, and the device-to-device discovery message is: an evolved user equipment-to-network relay discovery announcement message; or an evolved user equipment-to-network relay discovery response message (¶ [0143], see specifically service code)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use the service codes and other information from the system of Ryu in the system of Kim.
The motivation is that patent applications are supposed to contain only what is new, and omit what is old, the inventive groups are similar such that one would readily combine them as they are improvements to eachother omitting information that was in the other document as one of ordinary skill would have access to both and the understanding of both.
46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0295497) in view of Lee (US 2019/0059015).
Regarding Claim 46, Lee fails to explicitly teach an adaptation layer is configured for the first user equipment, and receiving, by the first user equipment using the non-3GPP interface, the first message sent by the second user equipment comprises: receiving, by the adaptation layer of the first user equipment using the non-3GPP interface, an adaptation layer protocol data unit (PDU) sent by the second user equipment, wherein the adaptation layer PDU comprises fifth indication information and the first message, and the fifth indication information indicates that the adaptation layer PDU comprises the first message 
Lee from the same or similar field of endeavor an adaptation layer is configured for the first user equipment, and receiving, by the first user equipment using the non-3GPP interface, the first message sent by the second user equipment comprises: receiving, by the adaptation layer of the first user equipment using the non-3GPP interface, an adaptation layer protocol data unit (PDU) sent by the second user equipment, wherein the adaptation layer PDU comprises fifth indication information and the first message, and the fifth indication information indicates that the adaptation layer PDU comprises the first message (entire document, however specifically ¶ [0083], see specifically LWAAP layer).
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use an adaptation layer to adapt between wifi and 3gpp.
The motivation is that these standards are incompatible, and it would be obvious to use an adaptation layer to avoid upgrading legacy equipment and reduce cost.

Claim 48-50, 52 and 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0295497) in view of Freda (US 2018/0092017) and Rugeland (US 2019/0373647).
Regarding Claim 48 and 55, Kim fails to explicitly teach the second configuration information comprises a first threshold, and the first threshold indicates that the second user equipment is allowed to send the first message to the first user equipment when a reference signal receive power (RSRP) of a Uu link is higher than the first threshold.
Freda from the same or similar field of endeavor teaches the second configuration information comprises a first threshold, and the first threshold indicates that the second user equipment is allowed to send the first message to the first user equipment when a reference signal receive power (RSRP) of a Uu link is higher than the first threshold (¶ [0125], [0249] see specifically RSRP and RSRP thresholds.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use RSRP and Resource pools in the system of Kim as taught by Freda.
The motivation is that resource pools allow the devices of Kim to assign and issue resources such that the relays may autonomously assign resources, and to program RSRP thresholds such that the client UE’s may decide whether or which relay UE to use to communicate as it helps solve problems and increase efficiency in the system of Kim.

Regarding Claim 49 and 56, Kim fails to explicitly teach the second user equipment supports the first evolved user equipment-to-network relay function, and the first configuration information comprises: a second threshold, wherein the second threshold indicates that the first user equipment is allowed to send an evolved user equipment-to-network relay discovery solicitation message when a reference signal receive power (RSRP) of a Uu link is lower than the second threshold; or a third threshold, wherein the third threshold indicates that the first user equipment is allowed to use the second user equipment as a candidate evolved user equipment-to-network relay when an RSRP of the 
Freda from the same or similar field of endeavor teaches the second user equipment supports the first evolved user equipment-to-network relay function, and the first configuration information comprises: a second threshold, wherein the second threshold indicates that the first user equipment is allowed to send an evolved user equipment-to-network relay discovery solicitation message when a reference signal receive power (RSRP) of a Uu link is lower than the second threshold; or a third threshold, wherein the third threshold indicates that the first user equipment is allowed to use the second user equipment as a candidate evolved user equipment-to-network relay when an RSRP of the sidelink between the first user equipment and the second user equipment is higher than the third threshold (¶ [0125], [0249] see specifically RSRP and RSRP thresholds.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use RSRP and Resource pools in the system of Kim as taught by Freda.
The motivation is that resource pools allow the devices of Kim to assign and issue resources such that the relays may autonomously assign resources, and to program RSRP thresholds such that the client UE’s may decide whether or which relay UE to use to communicate as it helps solve problems and increase efficiency in the system of Kim.

Regarding Claim 50 and 57, Kim fails to explicitly teach the second user equipment supports the second evolved user equipment-to-network relay function, and the first configuration information comprises: a fourth threshold, wherein the fourth threshold indicates that the first user equipment is allowed to indirectly communicate with a network using the second user equipment when a reference signal receive power (RSRP) of a Uu link is lower than the fourth threshold; or a fifth threshold, wherein 
Freda from the same or similar field of endeavor teaches the second user equipment supports the second evolved user equipment-to-network relay function, and the first configuration information comprises: a fourth threshold, wherein the fourth threshold indicates that the first user equipment is allowed to indirectly communicate with a network using the second user equipment when a reference signal receive power (RSRP) of a Uu link is lower than the fourth threshold; or a fifth threshold, wherein the fifth threshold indicates that the first user equipment uses the second user equipment as a candidate evolved user equipment-to-network relay when channel quality of the non-3GPP interface between the first user equipment and the second user equipment is higher than the fifth threshold (¶ [0125], [0249] see specifically RSRP and RSRP thresholds.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use RSRP and Resource pools in the system of Kim as taught by Freda.
The motivation is that resource pools allow the devices of Kim to assign and issue resources such that the relays may autonomously assign resources, and to program RSRP thresholds such that the client UE’s may decide whether or which relay UE to use to communicate as it helps solve problems and increase efficiency in the system of Kim.

Regarding Claim 52, Kim fails to explicitly teach receiving, by the first user equipment, the first message sent by the second user equipment comprises: receiving, by the first user equipment by listening to a receiving resource pool, the first message sent by the second user equipment, wherein the first message is the device-to-device discovery message, the second user equipment is an evolved user 
Freda from the same or similar field of endeavor teaches receiving, by the first user equipment, the first message sent by the second user equipment comprises: receiving, by the first user equipment by listening to a receiving resource pool, the first message sent by the second user equipment, wherein the first message is the device-to-device discovery message, the second user equipment is an evolved user equipment-to-network relay device, and the receiving resource pool is used to receive the device-to-device discovery message sent by the evolved user equipment-to-network relay device (¶ [0183], see specifically resource pool.)
Thus, it would have been obvious to one of ordinary skill in the art of telecommunications at the time of the filing of the application to use RSRP and Resource pools in the system of Kim as taught by Freda.
The motivation is that resource pools allow the devices of Kim to assign and issue resources such that the relays may autonomously assign resources, and to program RSRP thresholds such that the client UE’s may decide whether or which relay UE to use to communicate as it helps solve problems and increase efficiency in the system of Kim.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 29, 2021, with respect to the rejection(s) of claim(s) 39-57 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rugeland (US 2019/0373647).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

ROBERT M. MORLAN
Primary Examiner
Art Unit 2419



/ROBERT M MORLAN/               Primary Examiner, Art Unit 2419